Title: Benjamin Harrison to Virginia Delegates, 28 December 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentn.
Richd Decr. 28th. 1782
The post brot. no mail this week, of course I am without your usual favor.
The assembly will rise today but I really can not inform you what they have done, tho I was last night told they had order’d a large sum of money to Congress as soon as it can be collected, if it should be so, no delay shall take place on my side. I am so sensibly affected with the situation of your finances, that I want nothing but power to give you the assistance of this state to the utmost of its ability; much the greater part of the assembly have the same sentiments, yet they let their good nature get the better of their understanding, and frequently give to individuals what ought to be apply’d to the defence of America.
Charles Town was not evacuated the 27th of Novr. I begin to hear Shelburn is to try his strength in Parliament before that event will take place.
Of course, it will be precarious whether we regain it soon or not. I am
with the greatest respect your most obedient Humble Servant
Benj Harrison
 